Case 18-25740-MAM Doc 34 Filed 01/30/20 Page 1of 4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

 

In re: Charles E. Williams Case No.: 18-25740-MAM
SS#: -2650 Chapter 13
Debtor(s).
/
OBJECTION TO CLAIM #1
(U.S. Bank Trust National Association as Trustee of the Chalet Series [V Trust)
ON SHORTENED NOTICE

IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
TO YOUR CLAIM

This objection seeks either to disallow or reduce the amount or change the priority status of the claim
filed by you or on your behalf. Please read this objection carefully to identify which claim is objected to and what
disposition of your claim is recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation hearing in accordance with Local
Rule 3007-1(B) (2).

Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the following claim
filed in this case:

1. Wells Fargo Bank, NA has filed a Proof of Claim (Claim #1) regarding a mortgage on Debtor’s
homestead. Claim #1 alleged a pre-petition arrearage in the amount of $41,670.92, which Debtor proposed to cure
in his confirmed 1* Amended Chapter 13 Plan. Thereafter, Wells Fargo transferred its interest in the debt
underlying Claim #1 to U.S. Bank Trust National Association as Trustee of the Chalet Series IV Trust. SN
Servicing Corporation is the loan servicer designated by US Bank Trust National Association in regard to this loan
(DE#24).

2. On or about November 23, 2019, SN Servicing Corporation, on behalf of U.S. Bank Trust National

Association as Trustee of the Chalet Series [V Trust sent Debtor an Escrow Closing Notice, therein informing
Case 18-25740-MAM Doc 34 Filed 01/30/20 Page 2 of 4

Debtor that SN Servicing Corporation was closing the escrow account associated with the above-referenced
mortgage. The Notice further informed Debtor that the escrow account had a balance of $2,654.94, which funds
“have been retained as the loan is delinquent.” A true and correct copy of the Escrow Closing Notice is attached
hereto as Exhibit “A.”

3. Debtor asserts that said funds should be applied toward the pre-petition arrears owed on the subject
mortgage held by U.S. Bank Trust National Association as Trustee of the Chalet Series IV Trust and serviced by
SN Servicing Corporation, thereby reducing the arrears to be cured through the Debtor’s plan to $39,015.98.

WHEREFORE the Debtor respectfully requests that this Court enter an Order sustaining the Objection to
Claim #1, finding that the $2,654.94 escrow balance as of the date of closing out of Debtor’s escrow account shall
be applied toward the petition-date arrears owed on the loan, finding that the adjusted arrears to be cured through
Debtor’s plan is $39,015.98 after application of the $2,654.94 escrow balance, and providing such other and further
relief as the Court may deem just and proper.

The undersigned acknowledges that this objection and the notice of hearing for this objection will be served
on the claimant and the debtor at least 14 calendar days prior to the confirmation hearing date and that a certificate
of service conforming to Local Rule 2002-1(F) must be filed with the court when the objection and notice of hearing
are served.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A).

1 HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to: Robin R.
Weiner, Trustee, P.O. Box 559007, Ft. Lauderdale, FL 33355-9007, A.U.S.T., 51 SW First Avenue, Room 1204,
Miami, FL 33130; Wells Fargo Bank, NA, Default Document Processing, MAC# N9286-01Y, 1000 Blue Gentian

Road, Eagan, MN 55121-7700; U.S. Bank Trust National Association as Trustee, of the Chalet Series [V Trust, c/o
Case 18-25740-MAM Doc 34 Filed 01/30/20 Page 3 of 4

SN Servicing Corporation, 323 Fifth Street, Eureka, CA 95501; SN Servicing Corporation, Attn.: Robin P. Arkley,
II (Pres./Sec.), 13702 Coursey Blvd., Bldg 1A, Baton Rouge, LA 70817; The Prentice-Hall Corporation System,
Inc. as Registered Agent for SN Servicing Corporation, 1201 Hays Street, Tallahassee, FL 32301; U.S. Bank Trust,
N.A., Richard K. Davis, CEO, U.S. Bancorp Center, 800 Nicollet Mall, Minneapolis, MN 55402; by U.S. Mail 1

Class this day of January, 2020.

 

HOSKINS & TURCG, BLL.
By: Colin V. Lloyd, Esquire
Florida Bar No.:0165f82
302 South Second Street
Fort Pierce, FL 34948

(772) 464-4600
(772) 465-4747 fax
Case 18-25740-MAM Doc 34 Filed 01/30/20 Page 4 of 4

323 Fifth Street, Eureka, CA 95501
SE RVICI N G Toll free Phone: 300-603-0836 ane 707-443-1562
. CORPOR ATION 8:00am — 5:00pm PST

Main Office NMLS #5985 Branch Office NMLS #9785

 

Escrow Closing Notice

 

November 23, 2019

Charles E Williams
PO BOX 1947
Fort Pierce FL 34954

Account #/Loan # 5082
Property Address: 1711 South 27 Street, Fort Pierce FL 34947
As of 11-22-2019 you will no longer have an escrow account (also called an “impound” or “trust” account) because:
1 you asked us to close it.
{1 we are closing it due to status of your loan (see tables below for escrow balance).
& other: Due to your current Bankruptcy Plan.
After this date, you must directly pay your homeowner's insurance and property taxes, possibly in one or two large
payments a year.

 

 

 

 

 

8, 8 8.
Escrow Closing Fee $0.00
For closing your escrow account
Deficit Balance Due ($0.00)
For taxes and/or insurance paid on your .

To be paid at a later date.

behalf
Escrow Balance $2,654.94- These funds have been retained as the loan is delinquent and
Escrow collected but not paid out Force Placed insurance is currently assessing to your loan.

 

In the future,

If you fail to pay your property taxes, your state or local government may (1) impose fines and penalties or (2) place a tax
lien on this property.

If you fail to pay any of your property costs, we may (1) add the amounts to your balance, (2) add an escrow account to

your loan, or (3) require you to pay for property insurance that we buy on your behalf, which likely would cost more and
provide fewer benefits than what you could buy on your own.

Call Megan Lynch at 800-603-0836 ex. 2667 with any questions about the closing of your escrow account.

& We do not offer you the option of keeping the escrow account on your loan.

C1 Contact us by (date) if you want to keep the escrow account on your loan.
As of your 07-01-2019 due date, your new payment amount will be:

{& $730.40, Principal and interest only.

C) $0.00 for Principal and interest plus the negative escrow repayment.

 

YOU ARE HEREBY NOTIFIED THAT SN SERVICING CORPORATION, ITS EMPLOYEES, AGENTS AND ATTORNEYS ARE
ATTEMPTING TO COLLECT THIS DEBT. ANY INFORMATION THAT WE OBTAIN WILL BE USED FOR THAT PURPOSE. IF YOU
HAVE PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPTCY AND THIS DEBT WAS NOT REAFFIRMED, THIS
CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT SUCH A DEBT AS YOUR
PERSONAL LIABILITY, BUT IS INSTEAD A STEP IN THE ENFORCEMENT OF A MORTGAGE LIEN AGAINST YOUR PROPERTY.
Para informacion en espafiol llame al (800) 603-0836 ext 2660

E yank A .
